Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  December 30, 2015                                                                     Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                         Stephen J. Markman
  152588(84)(85)                                                                              Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
                                                                                        Richard H. Bernstein
  GILLETTE COMMERCIAL OPERATIONS                                                              Joan L. Larsen,
                                                                                                        Justices
  NORTH AMERICA & SUBSIDIARIES,
            Plaintiff-Appellant,
                                                             SC: 152588
  v                                                          COA: 325328
                                                             Ct of Claims: 14-000053-MT
  DEPARTMENT OF TREASURY,
             Defendant-Appellee.
  ________________________________________/

          On order of the Chief Justice, the motion for the temporary admission of out-of-
  state attorneys Alicia Pilar Mata and John L. Schoenecker to appear and practice under
  MCR 8.126(A) on behalf of amicus curiae Tax Executives Institute, Inc. is GRANTED.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                            December 30, 2015